In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1056V
                                        Filed: June 16, 2021

* * * * * * * * * * * * *
AMANDA L. ISAACSON,     *                                                 UNPUBLISHED
                        *
                        *
         Petitioner,    *                                                 Decision on Damages;
                        *                                                 Proffer; Influenza (“Flu”)
v.                      *                                                 Vaccine; Rapid Progressive
                        *                                                 Glomerulonephritis (“RPGN”);
SECRETARY OF HEALTH     *                                                 Progressive Glomerulonephritis
AND HUMAN SERVICES,     *                                                 with Monoclonal IgG Deposits
                        *                                                 (“PGNMID”)
         Respondent.    *
* * * * * * * * * * * * *

Scott Taylor, Esq., Urban and Taylor, S.C., Milwaukee, WI, for petitioner.
Darryl Wishard, Esq., US Department of Justice, Washington, DC, for respondent.

                                  DECISION AWARDING DAMAGES1

Roth, Special Master:

        On October 29, 2014, Amanda L. Isaacson [“Ms. Isaacson” or “petitioner”] filed a petition
for compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-
10, et seq.2 (the “Vaccine Act” or “Program”), alleging that an influenza (“flu”) vaccination she
received on November 3, 2011 caused her to develop glomerular nephritis.3 See Petition at 1-2,
ECF No. 1. An entitlement hearing was held on January 24 and 25, 2019, in Washington D.C. ECF


1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the Court of
Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision will be available to anyone
with access to the internet. However, the parties may object to the Decision’s inclusion of certain kinds of
confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request
redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be
available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease of citation,
all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa (2012).
3
 Petitioner initially included a claim that she suffered from Postural Orthostatic Tachycardia Syndrome (“POTS”).
Petitioner filed an expert report from Dr. Younger, a neurologist, and supporting medical literature. Pet. Ex. 15-16,
ECF No. 22; Pet. Ex. 17-18, ECF No. 23; Pet. Ex. 19, ECF No. 24. Following a status conference on October 5, 2017
and discussion regarding petitioner’s claim for POTS, petitioner filed a status report on December 4, 2017 formally
advising she would not be pursuing her claim for POTS. See Scheduling Order, ECF No. 48; Pet. S.R., ECF No. 50.
No. 79. I issued a ruling on entitlement, finding that petitioner was entitled to compensation. See
Ruling on Entitlement, ECF No. 90.

       Respondent filed a proffer on June 16, 2021, agreeing to issue the following payment.
Proffer, ECF No. 100.

           A lump sum of $198,659.42 in the form of a check payable to petitioner, Amanda
           L. Isaacson, representing $12,248.68 in projected life care expenses, $20,585.32 in
           lost earnings, $153,497.69 in actual and projected pain and suffering, and $12,327.73
           in past unreimbursable expenses. The lump sum amount represents compensation for
           all damages that would be available under § 300aa-15(a).

        I adopt respondent’s proffer attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision. 4

       IT IS SO ORDERED.

                                             s/ Mindy Michaels Roth
                                             Mindy Michaels Roth
                                             Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
AMANDA L. ISAACSON,                        )
                                           )
                                           )  No. 14-1056V
                  Petitioner,              )  Special Master Roth
                                           )  ECF
v.                                         )
                                           )
 SECRETARY OF HEALTH AND                   )
 HUMAN SERVICES,                           )
                                           )
                  Respondent.             )
__________________________________________)

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 29, 2014, Amanda Isaacson (“petitioner”) filed a petition for compensation

under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq. (the

“Vaccine Act”), alleging that an influenza (“flu”) vaccination she received on November 3,

2011, caused her to develop glomerulonephritis. Petition at 1-2. On November 25, 2020,

Special Master Roth issued a Ruling on Entitlement, finding that petitioner was entitled to

vaccine compensation for her glomerulonephritis.1 ECF No. 90.

I.     Compensation for Vaccine-Related Items

       Respondent proffers that, based on the evidence of record, petitioner, Amanda L.

Isaacson, should be awarded $198,659.42, which amount represents $12,248.68 in compensation

for projected life care expenses; $20,585.32 in lost earnings; $153,497.69 in actual and projected




       1
         The parties have no objection to the amount of the proffered award of damages.
However, respondent reserves his right, pursuant to 42 U.S.C. § 300aa-12(f), to seek review of
the Special Master’s November 25, 2020 Ruling on Entitlement, finding petitioner entitled to an
award under the Vaccine Act. This right accrues following issuance of the damages decision.
                                                1
pain and suffering, and $12,327.73 for past unreimbursable expenses.2 This amount represents

all elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-

15(a). Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the Special Master’s decision

and the Court’s judgment award the following:3

       A lump sum payment of $198,659.42 in the form of a check payable to petitioner,
       Amanda L. Isaacson.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Acting Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division




       2
          This amount reflects that any award for projected life care expenses, lost future
earnings, or projected pain and suffering has been reduced to net present value. See 42 U.S.C. §
300aa-15(f)(4)(A).
       3
         Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.

                                                 2
                       /s/Darryl R. Wishard
                       DARRYL R. WISHARD
                       Assistant Director
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 616-4357

Dated: June 16, 2021




                         3